Citation Nr: 1421067	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus (DMII). 

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967 and from September 1983 to January 1989. He had additional periods of service as a member of the Army National Guard and as an Army Reservist.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefits sought on appeal.

These claims were remanded in October 2011 for further development.  Specifically, the remand directed the RO to obtain a complete copy of the Veteran's VA treatment records, to contact the Veteran and ask him to submit any outstanding treatment records dealing with his DMII diagnosis prior to October 1995, and to provide him with a compensation examination for his bilateral hearing loss.  Review of the completed development shows that there was at least substantial compliance with the directives and the Board will decide the Veteran's claim on appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of DMII; however, the condition is not attributable to service, nor was it diagnosed within one year after discharge. 

2. The Veteran does not have a current hearing loss disability as defined by VA regulations.  


CONCLUSIONS OF LAW

1. Type II diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. Bilateral hearing loss was not incurred in or aggravated by service.  §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, proper notice must be provided to the claimant before the initial unfavorable adjudication by the RO. 38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Here, the Veteran was provided with proper notice in June 2006.  Furthermore, after the October 2011 remand, the Appeals Management Center sent him further notice regarding the potential existence of relevant outstanding treatment records and informing him he should submit them.  He has not alleged, nor does the record indicate, any notice deficiencies.  Thus, the duty to notify has been met.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA medical records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations for his disabilities which contain a description of the history of the disabilities at issue and document and consider the relevant medical facts and principles.  The examiners rendered opinions that are supported by the facts of the claim and well-reasoned rationales.  The Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II. Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including both bilateral hearing loss and DMII, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).


a. Type II diabetes mellitus

The Veteran contends his DMII relates back to his active duty service, specifically to an incident in which he fell off the back of a jeep into some mud.  The record does not indicate that he served on active duty in Vietnam, thus the presumptive service connection based on herbicide exposure is not applicable.  See 38 C.F.R. § 3.309(e).  There is no question he has a current diagnosis of the condition, as documented by both his private and VA treatment records.  

The Veteran is not competent to provide an opinion about the etiology of his DMII.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, he was given a VA examination in April 2008 to provide an opinion about the condition's onset.  The examiner opined that the condition was less likely than not related to the incident in service.  His rationale was based on the fact that there was nothing in medical literature to support the Veteran's contentions that a fall into mud caused his DMII.  

However, the Veteran's condition, as stated above, is one that avails itself to the presumptive service connection if diagnosed within one year of discharge from service.  At that April 2008 examination, he reported to the examiner that he was diagnosed within one or two years of discharge, so in 1990 or 1991.  

To date, including after the post-remand notice was sent to him asking for any treatment records for DMII prior to 1995, the Veteran has not submitted medical records showing a diagnosis of DMII before 2000.  His representative in a brief cited April 1989 VA records that "denote" testing for the condition.  Review of these records, consisting of three image reports of his shoulder, chest, and knee, fails to reveal any reference to DMII whatsoever.  



Instead, the claims folder has a VA examination in April 1989 with an accompanying urinalysis, that does not diagnose any DMII.  The first official ascertainable diagnosis occurs in an entry in his private records dated February 2000.  There are entries from the same provider prior to this date beginning in 1995 that do not provide a diagnosis of DMII.  

The Veteran is competent to report a past diagnosis of a condition.  However, the existing medical evidence, which does not show a DMII diagnosis until 2000, some 11 years after discharge, does not support his contention.  The Board places the most weight on the competent and credible medical records in the claims folder.  Furthermore, the record does not contain any competent and credible medical evidence linking his DMII to his service on a direct basis.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for DMII must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


b. Bilateral hearing loss

The Veteran contends that he suffers from bilateral hearing loss as a result of acoustic trauma suffered on active duty.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

While the medical records indicate that the Veteran suffers from at least "some degree of hearing loss," and there exists positive opinions linking that hearing loss to his active service, he has not demonstrated that he possesses a hearing loss disability under the objective standard of the applicable VA regulations.  

The Veteran submitted private audiological treatment records from August 2006.  These records contain an audiogram.  The Board is able to interpret the audiogram and concludes that the results do not show any of the relevant frequencies at a threshold of 40 dB; nor does it show three frequencies for either ear at 26 dB or greater.  Specifically, pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz

Right
20
15
25
25
30

Left
25
20
20
25
25


The W22 test was used in determining controlled speech discrimination, rather than the Maryland CNC test.  See 38 C.F.R. § 4.85.  Thus, this audiogram does not show a hearing loss disability in accordance with VA standards.

The Veteran underwent a VA compensation examination in April 2008.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
15
15
20
20
30
21.25
Left
20
20
20
15
15
17.5

He also registered scores of 80 percent in the right ear and 92 percent in the left on the Maryland CNC Word List speech recognition test.  However, the examiner indicated that these scores were much lower than the pure-tone thresholds and therefore they should not be used.  

Pursuant to remand instructions, the Veteran had another VA examination in December 2011.  During that evaluation his pure-tone thresholds, measured in decibels, were as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
15
15
25
25
30
23.75
Left
20
20
25
20
20
21.25

He was also administered the Maryland CNC Word List speech recognition test, but the examiner indicated that the results were too unreliable to score.  The examiner explained that the results were inconsistent with the pure-tone thresholds.  She explained that there was no language or other barrier noted while performing this test and the Veteran was provided with pauses, multiple word lists, and reinstruction.  

While the Veteran has shown he suffers from some hearing loss, greater in the right than the left, he has not shown a current hearing loss disability that meets the objective standards found in 38 C.F.R. § 3.385.  None of his VA examinations show a 40 dB threshold at any of the frequencies; nor have they shown 26 dB thresholds at three of the frequencies.  Both of his Maryland CNC Word List tests were judged by the examiners to be too unreliable to use for compensation purposes.  The Board finds that no further effort to schedule a third VA examination is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is a 'two-way street').

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there can be no valid claim.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


